Title: From Benjamin Franklin to Deborah Franklin, 18 April 1765
From: Franklin, Benjamin
To: Franklin, Deborah


Quartering British troops in America was a problem which in 1755 had not been solved to the satisfaction of either the Army or the colonists. From the Army’s point of view the principal difficulty was the colonists’ contention that those sections of the British Mutiny Act that regulated quartering did not apply to them because they had never been specifically extended to America by Parliament. To correct this omission and to acquire legal authority to quarter, Gen. Thomas Gage wrote Secretary of State Lord Halifax, Jan. 23, 1765, enclosing and endorsing a memorandum from Lt. Col. James Robertson, recommending that the Mutiny Act be amended to give the British Army power to quarter troops on private houses in America. Though Halifax supported Robertson’s proposal, the King, Secretary at War Welbore Ellis, and George Grenville were all uneasy about it, the last remarking that “the quartering of soldiers upon the people against their wills is declared by the petition of right to be contrary to law.” The result was that a bill, amending the Mutiny Act, was introduced in the House of Commons about April 1 by Ellis and Thomas Gore, M.P. for Cricklade, incorporating a vague proposal by Grenville that “when neither barracks nor public houses could shelter the troops, then any two magistrates might ‘billet the residue of such Troops and Forces in such manner as hath hitherto been Practiced to billet His Majesty’s Troops in His Majesty’s Dominions in America.’” Since this proposal would have permitted quartering on private houses, the colonial agents and the London merchants trading to America joined forces to try to have it altered. Much of their activity was concentrated during the adjournment of Parliament, April 5–19. During this period Franklin and his old friend Thomas Pownall (above, V, 339 n) devised a substitute for the objectionable proposal, which Grenville accepted and which was incorporated in the Quartering Act passed by the House of Commons on May 3, 1765. The Pownall-Franklin substitute followed as closely as possible a Massachusetts Quartering Act which Pownall had approved in 1758 while he was governor of the Bay Colony. Billeting on private homes was forbidden; instead, the colonial governors with the advice of their councils “were to hire vacant buildings and fit them up as temporary barracks.” The colonial governments were also required to provide at their own expense firewood, bedding, candles, salt, vinegar, cooking utensils, and a daily ration for the soldiers of small beer, cider, or diluted rum. In a letter of Dec. 3, 1765, to Thomas Hutchinson, Pownall claimed major credit for drawing the substitute, while Franklin, in writing Samuel Rhoads, July 8, 1765 (below, p. 205), stated that “I think I may Value myself on having a considerable Part in getting the Clause out, and another put in that may Occasionally save our Province a great Deal of Money.” The postscript to the present letter, tantalizing in its brevity, is Franklin’s earliest mention found of his activity in this matter.
 
My dear Child,
London, April 18. 1765
I this Morning receiv’d a Letter from you, enclos’d in one from Mr. Hall. I have only time to acknowledge this now, and will answer more fully per next Opportunity. My Love to all. I am well, and Your affectionate Husband.
B Franklin
Very busy about a Bill brought in to authorize Quartering Troops on private Houses in America which we hope to get laid aside.
